Title: From George Washington to Robert McKenzie, 13 August 1756
From: Washington, George
To: McKenzie, Robert



[Winchester, 13 August 1756]
To Captain McKenzie, of the Virginia Regiment. Sir,

Yours of the 9th enclosing a return of your company, I have received.
I would advise you to keep these minutes regularly entered; as well for your own satisfaction, as for transmitting me copies of them, in case of miscarriage. Be particularly careful and expeditious in forwarding all Expresses, either to or from me: communicating all remarkable intelligence to the adjacent Forts as well as here; affording Escorts to all convoys and parties—when a general Good can be promoted in the least thereby; and above all things, be diligent and studious to urge on and protect the people in Agriculture. Your own good sense will point out the ways to assist a distressed Settlement, to answer the end of your being there; and I am certain, the reflection of doing good, is a full reward to a generous mind, to say no more. I am &c.

G:W.

Winchester, August 13th 1756.

